Citation Nr: 1758359	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety and depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to New Orleans, Louisiana.

In September 2013, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired from the Board.  A hearing transcript is of record.  In June 2015, the Board sent the Veteran a letter asking if he desired a hearing before another VLJ.  In the same month, the Veteran submitted correspondence indicating he did not desire an additional hearing.

The Board previously remanded this matter in February 2014 and October 2014.

In a December 2015 decision, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

In June 2017, pursuant to a Joint Motion for Remand (JMR), the United States Court of Veterans Claims (Court) vacated the December 2015 Board decision and remanded the claim to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2017 JMR concluded that the Board erred in not ensuring that VA satisfied the duty to assist in its December 2015 decision regarding the Veteran's service connection claim for an acquired psychiatric disorder.  Specifically, the JMR determined that the Board based its December 2015 decision upon an inadequate VA examination from March 2015, in which the examiner failed to assess whether the Veteran met the criteria for PTSD.  The Court further found that the March 2015 VA examiner neglected to provide a clear rationale in support of her conclusions regarding the nature of the Veteran's major depressive disorder.  Additionally, the June 2017 JMR concluded that the Board erred in its failure to address the October 2009 positive PTSD screening, resulting in an inadequate statement of reasons or bases in the December 2015 decision.  Therefore, a remand is warranted to provide the Veteran with an adequate VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records related to treatment of the Veteran's acquired psychiatric disorder from the VA.

2. Schedule the Veteran for a VA psychological examination to clarify whether the Veteran has PTSD.  The VA examiner should review the Veteran's entire claims file, as well as a copy of this Remand, in conjunction with the examination.  

After a review of the record, the examiner should respond to each of the following: 

a. Does the Veteran have a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, under the DSM-IV and/or DSM-V?  If PTSD is diagnosed, please identify the stressor upon which the diagnosis is based.  If PTSD is not diagnosed, please specify his current diagnosis or diagnoses.  

b. If an acquired psychiatric disability, including PTSD, is diagnosed, indicate whether it is at least as likely as not that such disability had its onset in, or is otherwise related to his period of active duty service.  

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service stressors and continuity of symptomatology.  The examiner should also comment on the October 2009 VA treatment record documenting a positive PTSD screening.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Should the VA examiner diagnose the Veteran with PTSD, the RO shall send a request to the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's stressor regarding the claimed incident in which he reported that a shipmate fell overboard, specifically prior to March 1975, during the Veteran's time in the Persian Gulf.  

All efforts to document the claimed stressor should be noted in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




